LATTIMORE, J.
In this case appellant was convicted in the,criminal district court of Travis county of the offense of assault to rape, and his punishment fixed at confinement in the state penitentiary for a period of 10 years. The case is before us without any statement of facts or bills of exception. We have examined the indictment and charge of the court, and the same appear to be in accordance with the law. There being no .error shown by the record, the judgment of the lower court will be affirmed.